Citation Nr: 0721910	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-12 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to November 1971.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2003 
rating decision of the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for PTSD, rated 30 percent, effective from 
April 18, 2000.  In his April 2005 VA Form 9, Substantive 
Appeal, the veteran requested a Travel Board hearing; a June 
2007 letter from the veteran's representative indicates he no 
longer wants a hearing.


FINDING OF FACT

Throughout the appeal period, the veteran's PTSD has not been 
shown to be manifested by more than occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, based on symptoms of hypervigilance, depressed mood, 
anxiety, and some memory and judgment impairment; 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, difficulty in understanding complex commands, 
impaired abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective relationships have not been shown.


CONCLUSION OF LAW

A rating in excess of 30 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.14, 4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
for PTSD, a disability rating, and an effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2005 
statement of the case (SOC) provided notice on the 
"downstream" issue of disability ratings; a May 2005 
supplemental SOC readjudicated the matter after the veteran 
and his attorney responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  Neither the veteran nor his 
attorney has alleged that notice in this case was less than 
adequate.

The veteran's pertinent VA treatment records have been 
secured.  He has not identified any pertinent evidence that 
remains outstanding and in April 2006 stated that he did not 
have any more evidence to submit to support his claim.  The 
RO arranged for a VA examination in April 2003.  The 
veteran's April 2005 Substantive Appeal states that he should 
be afforded another VA examination.  However, this statement 
does not provide a reason why he should be given another 
examination, such as the existence of a material change in, 
including worsening of, the disability.  See 38 C.F.R. 
§ 3.327(a).  Treatment records associated with the claims 
file do not suggest that there has been a worsening of the 
veteran's disability (rather they indicate some possible 
improvement).  The mere passage of time since a VA 
examination does not require VA to schedule a new 
examination; the record needs to contain evidence or 
allegations of worsening.  Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); VAOPGCPREC 11-95 (Apr. 7, 1995).  Thus, VA's 
duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim.

B.	Factual Background

A July 1999 rating decision determined the veteran was 
incompetent to handle the disbursement of funds based on a 
January 1999 VA physician's opinion that severe alcoholic 
dementia had affected his memory and judgment and made him 
incompetent to handle any VA funds due to him.

A letter received April 18, 2000 from VA Social Worker L. H. 
states that the veteran has severe PTSD.  The veteran was 
void of emotion; had very poor short and long term memory; 
and had very poor judgment.  She noted that his father had to 
accompany him on walks or he would become confused and get 
lost.  His PTSD symptoms included hypervigilance, avoidance 
of Vietnam War reminders; and social isolation.  She reported 
that he had stopped drinking since moving into his parents' 
house and that he worked for his father for a while, 
unsuccessfully, and could not keep any other job.  

April 2000 to December 2004 VA treatment records generally 
reveal the veteran slept well, experienced some social 
anxiety, exhibited a lack of interest in things, and a lack 
of motivation.  He reported having some short term memory 
problems and that controlling his anger was becoming less of 
a problem.  Mental status examinations throughout this period 
revealed that he was alert and oriented, but disinterested; 
he was verbal, articulate, and concrete, but somewhat 
hesitant to respond to questions; he answered questions 
appropriately; he denied suicidal or homicidal ideations; and 
he denied having delusions, paranoia, or hallucinations and 
none were noted in conversation.  He was being treated with 
Celexa.  Axis I diagnoses included PTSD, depression, not 
otherwise specified, alcoholic dementia, and Korsakoff's 
syndrome.

On April 24, 2000, it was noted that the veteran's memory had 
improved and that he was able to complete crosswords without 
difficulty.  

In April 2001, the veteran denied having nightmares regarding 
his service and stated that he rarely thought about it.  His 
father indicated the veteran would brace himself at stop 
signs and become startled at loud noises.  He slept 7-9 hours 
a night and felt rested.  Anger control and labile emotions 
were problems at times.  He reported problems with short term 
memory, but said he did not get lost or forget where he was 
going.  He reported having some depression.  Mini-mental 
status examination was 29/20 with no hesitation with spelling 
words backwards or with number recall; he had one miss with a 
remote recall question.  The diagnoses were dementia related 
to alcohol abuse and depression, not otherwise specified.  

In August 2001, the veteran reported that anger control was 
less of a problem and his father said he no longer had 
lability of mood.  The veteran said he did not want to be 
around other people and sometimes experienced social anxiety.  
He reported he was not depressed.  

On April 2003 VA examination, the veteran stated that he 
lived with his parents and remained emotionally close to 
them.  He had intrusive thoughts a couple of times a year; 
the occurrence of these intrusive thoughts had increased 
dramatically since the beginning of the war in Iraq.  He 
denied having nightmares, but stated there were instances 
when he felt like he was back in Vietnam.  He had avoided 
talking about Vietnam since he returned from there, but had 
not gone out of his way to avoid things related to Vietnam.  
He did not become psychologically or physiologically 
distressed when reminded of Vietnam.  He reported feeling 
somewhat detached from others, but said that he has friends; 
he had problems expressing positive emotions; he did not have 
problems falling or staying asleep; he did not think anger 
had ever been a problem; he did not have problems 
concentrating; he was hypervigilant; and he had an enhanced 
startle response.  On mental status examination, the veteran 
was cooperative in answering all questions; he had difficulty 
carrying on a normal conversation; his abstraction and 
reasoning skills were intact; his attention span was adequate 
and he evidenced no concentration problems; he was oriented 
to person, place, and time; short term memory was mostly 
intact, but it was noted that he might have minimal short 
term memory problems; his speech was understandable; he did 
not report any hallucinations or delusions; his insight 
regarding himself and his situation was limited; his judgment 
was adequate; he discussed goals of getting a job and moving 
back to Montana; and he reported good hygiene practices.  The 
veteran reported that his daily routine involved watching 
television, reading the paper, using the computer, and taking 
one or two walks, depending on the weather.  His mother 
cooked his meals, and he indicated that he had never done any 
cooking, but would heat microwaveable meals, if necessary.  
His chores around the house mainly included cleaning up the 
cat's litter box, but he would also mow the lawn 
periodically; he also kept his room clean.  The examiner 
provided the following discussion about the veteran's mental 
status:

He cognitively appears to be functioning much 
better than in prior exams.  At the same time, 
his performance in today's interview, while it 
suggests that he probably is not suffering from 
alcoholic dementia, should certainly not be 
considered definitive in this area.  [He] would 
need to undergo more elaborate neuropsychological 
testing and/or neurological evaluation to clearly 
rule out this diagnosis.  [He] does appear to be 
suffering from mild/moderate PTSD secondary to 
service in Vietnam.  This PTSD in itself does not 
appear to have had a major effect on him either 
occupationally or socially.  

The Axis I diagnosis included PTSD, mild to moderate in 
severity.  The Global Assessment of Functioning (GAF) based 
solely on his PTSD was 60, because he had few friends, did 
not maintain his own home (despite wanting to do so), and had 
some difficulty when out in public because of hypervigilance. 

C.	Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity caused by a given disability.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In claims for increased ratings, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

Under 38 C.F.R. § 4.130, Code 9411, PTSD is to be assigned a 
30 percent rating where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and  conversation normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

When assessing the degree of impairment resulting from a 
service-connected disability, the "use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation . . . [is] to 
be avoided."  38 C.F.R. § 4.14.  Nevertheless, "when it is 
not possible to separate the effects of the [service-
connected disability and the nonservice-connected 
disability], VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition."  
61 Fed. Reg. 52695, 52698 (Oct. 8, 1996); see also Mittleider 
v. West, 11 Vet. App. 181, 182 (1998).  To the extent 
possible, the Board will consider only that degree of 
disability resulting from the veteran's service-connected 
PTSD.

D.	Analysis

At the outset, it is noteworthy that this appeal is from the 
initial rating assigned with the grant of service connection, 
and that the RO has not assigned "staged ratings." The 
Board finds that the signs and symptoms of the veteran's 
service-connected PTSD have never during the appellate period 
exceeded the schedular criteria for a 30 percent rating under 
Code 9411.  Hence, "staged ratings" are not for 
consideration.  

Throughout the appeal period, the veteran's PTSD has been 
manifested by objective findings of hypervigilance, 
depression, some problems controlling anger; some social 
anxiety; and mild memory loss.  The letter from social worker 
L. H. indicates the veteran had poor short and long term 
memory and poor judgment, which was shown by him getting lost 
on walks unless accompanied by his father.  This explanation 
regarding his memory loss more closely approximates findings 
of mild memory loss (such as forgetting names, directions, 
recent events), rather than impairment of memory (retention 
of only highly learned material, forgetting to complete 
tasks).  Notably, at the beginning of the appeal period, on 
April 24, 2000, it was noted that the veteran's memory had 
improved and all other notations regarding memory and 
judgment impairments throughout the appeal period provide 
evidence of mild memory loss, rather than of substantial 
memory impairment.  Additionally, impairments of memory and 
judgment have previously been related by January 1999 VA 
opinion to nonservice-connected alcoholic dementia, not to 
the veteran's PTSD.  However, on April 2003 VA examination, 
the examiner noted that the veteran might not be suffering 
from alcoholic dementia; hence, it is not clear whether 
memory loss and judgment impairment are related to 
nonservice-connected alcoholic dementia or PTSD.  Where it is 
not possible to separate out symptoms of a nonservice-
connected disability from those of a service-connected 
disability, the benefit of the doubt must be given to the 
veteran and such symptoms should be considered in evaluating 
the service-connected disability.  Hence, the veteran's mild 
memory loss and impaired judgment are considered to be 
symptoms of PTSD.  However, even when considering such 
symptoms, the veteran's disability picture still most nearly 
approximates the currently assigned 30 percent rating.  

The VA examination did not demonstrate occupational and 
social impairment with reduced reliability and productivity 
due to PTSD symptoms of the nature and gravity listed in the 
schedular criteria for a 50 percent rating (outlined above).  
The objective findings of record are insufficient to warrant 
a rating in excess of 30 percent.  There is no documentation 
of symptoms such as thought disorder, speech problems, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impaired abstract thinking, and no 
indication that the veteran had abnormal routine behavior, 
self-care or conversation due to PTSD.  While he reported 
some social anxiety and isolation, he also indicated that he 
had some friends.  He lived with his parents and had close 
relationships with them.  While he has not been employed 
during the appeal period, VA medical records show he has been 
seeking help with vocational rehabilitation and that his goal 
was to get a job and return to Montana.  Additionally, the VA 
examiner stated that PTSD had not caused him any severe 
occupational problems.  The record shows he was able to be 
self sufficient, as evidenced by him maintaining good hygiene 
on his own, helping with some chores around the house, 
including cleaning up the cat's litter box, cleaning his 
room, and occasionally mowing the lawn.  He also would take 
one or two walks a day.  He did not cook for himself, but 
indicated he had never done so and would microwave meals for 
himself when necessary.  Hence, the record indicates that he 
exhibited symptoms throughout the appeal period that would 
result in no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
ability to perform occupational tasks.

In short, the disability picture presented is not one 
consistent with the degree of severity needed to meet the 
schedular criteria for the next higher, 50 percent, rating 
for PTSD (and does not approximate those criteria).  The 
preponderance of the evidence is against the claim, and it 
must be denied.  







ORDER

A rating in excess of 30 percent for PTSD is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


